t c summary opinion united_states tax_court elsie r garza petitioner v commissioner of internal revenue respondent docket no 5149-06s filed date elsie r garza pro_se chong s hong and daniel w layton for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority 1unless otherwise indicated subsequent section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s federal income taxes for taxable_year sec_2002 and respectively petitioner does not challenge these deficiencies this case involves petitioner’s election to seek relief from joint_and_several_liability for federal income taxes for and under sec_6015 c or f respondent determined that petitioner is not entitled to relief under any of the aforementioned subsections of sec_6015 the sole issue for decision is whether petitioner is entitled to relief under sec_6015 c or f for taxable_year sec_2002 and some of the facts were stipulated those facts with the annexed exhibits are so found and are made part hereof petitioner’s legal residence at the time the petition was filed was fresno california 2prior to filing the petition in this case petitioner participated in a case in which the court decided that she and her spouse were liable for deficiencies in taxes for see garza v commissioner t c summary opinion petitioner meaningfully participated in that proceeding and did not seek relief under sec_6015 at that time accordingly the court granted respondent’s motion for partial summary_judgment in this case since the judicial doctrine_of res_judicata bars petitioner from requesting sec_6015 relief for the years at issue in the prior proceeding sec_6015 huynh v commissioner tcmemo_2006_180 where a requesting spouse meaningfully participated in a prior proceeding did not seek sec_6015 relief at that time and that proceeding’s decision has become final the requesting spouse is barred from seeking relief for the years at issue in the prior proceeding during the years at issue petitioner was married to mario o garza mr garza petitioner and mr garza have been married for nearly years they physically separated on date when they were evicted from their home petitioner has resided with her mother since the eviction mr garza moved in with his father sometime in october or date although she lived apart from him petitioner frequently received mail including tax information addressed to mr garza accordingly mr garza went to petitioner’s mother’s house nearly daily to pick up his mail petitioner visited mr garza at least two to three times a week at his father’s house thus petitioner and mr garza remained married and maintained contact with each other after their eviction and physical separation petitioner was employed during the years at issue by aetna insurance co processing medical claims though technically retired since mr garza continued to receive nonemployee compensation from renewed life_insurance policies renewal income he had sold while he was employed as an independent insurance agent by american income life_insurance co ailic 3as an agent for ailic mr garza sold insurance policies and earned a commission for each sale ailic advanced him anticipated commissions and paid for certain expenses he incurred these amounts were added to mr garza’s outstanding account balances due to ailic during the time he worked for ailic these advances and expenses amounted to almost dollar_figure during the years at issue all commissions coming to and creditable to mr garza were applied to his outstanding account continued on a joint federal_income_tax return for petitioner and mr garza claimed an overpayment_of_tax in the amount of dollar_figure the return did not include insurance renewal payments in the amount of dollar_figure received by mr garza and a dollar_figure annuity distribution petitioner received that year on date a notice_of_deficiency was issued to petitioner and mr garza in which respondent determined a deficiency of dollar_figure in federal_income_tax for based on the failure to include these items of income on their return neither petitioner nor mr garza petitioned this court in response to the notice_of_deficiency on their joint federal_income_tax return for petitioner and mr garza reported a tax due of dollar_figure the return did not include renewal income in the amount of dollar_figure that had been received by mr garza on date a notice_of_deficiency was issued to petitioner and mr garza in which respondent determined a deficiency of dollar_figure based on the omitted income neither petitioner nor mr garza petitioned this court in response to the notice_of_deficiency the relationship later soured between petitioner and mr garza after a series of altercations they legally_separated sometime in date petitioner obtained a temporary restraining order against mr garza on date and filed for divorce on date the superior court of continued balances owed to ailic california county of fresno granted petitioner a protective_order on date petitioner was still involved in divorce proceedings at the time of trial in this case petitioner filed a form_8857 request for innocent spouse relief on date claiming that the omitted items of income for and were mr garza’s income and that he refused to include these items of income on the returns on a form innocent spouse statement mr garza claimed that petitioner knew of the omitted items of income for the years at issue on date respondent issued separate final notices for and to petitioner determining that she was not entitled to relief from joint_and_several_liability under sec_6015 c or f because she had actual knowledge and reason to know of the omitted income that gave rise to the deficiencies petitioner alleges in her petition that she is entitled to relief from joint_and_several_liability under sec_6015 because mr garza concealed from her the insurance renewal income that gave rise to the tax_liabilities pursuant to rule and 115_tc_118 respondent served mr garza with notice of this proceeding and his right to intervene 4in the stipulation of settled issues petitioner conceded her liability for the tax due on a dollar_figure annuity distribution she received in taxable_year he did not file a notice of intervention and did not appear or participate in the trial of this case a taxpayer may petition this court for review of the commissioner’s determination denying relief under sec_6015 sec_6015 the petition was filed timely in response to the final notices that denied petitioner’s request for sec_6015 relief from her income_tax liabilities for the years at issue thus the court has jurisdiction to review the commissioner’s denial of sec_6015 relief for and generally married taxpayers may elect to file a federal_income_tax return jointly sec_6013 each spouse filing a joint_return is jointly and severally liable for the accuracy of the return and the entire tax due sec_6013 under certain circumstances however sec_6015 provides relief from joint liability sec_6015 applies to any liability for tax arising after date and to any liability for tax arising on or before date remaining unpaid as of such date internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_740 in general terms there are three avenues of relief under sec_6015 sec_6015 provides relief with respect to certain erroneous items on the return sec_6015 provides for a separation of liability for separated taxpayers and sec_6015 more broadly confers on the secretary discretion to grant equitable relief for taxpayers who otherwise do not qualify for relief under either subsection b or c a prerequisite for relief under sec_6015 or c is the existence of an understatement_of_tax or a tax_deficiency sec_6015 c 120_tc_62 except as otherwise provided in sec_6015 the requesting spouse bears the burden of proving that each requirement of sec_6015 has been satisfied rule a 119_tc_306 affd 101_fedappx_34 6th cir under sec_6015 the court may grant a taxpayer full or apportioned relief from joint_and_several_liability for an understatement_of_tax on a joint_return if among other requirements the taxpayer establishes that she did not know and had no reason to know that the other spouse understated that spouse’s tax_liability on the return sec_6015 where a spouse seeking relief has actual knowledge of the underlying transaction that produced the omitted income innocent spouse relief is denied 115_tc_183 affd 282_f3d_326 5th cir the requesting spouse has reason to know of the understatement of 5neither respondent nor petitioner disputes that in this case the requirements of subpars a b and e of sec_6015 have been satisfied the dispute is solely as to whether petitioner meets the requirements of subpars c and d of sec_6015 tax if she knew every fact necessary to determine the legal consequences of the income or if such facts are reasonably within her reach ignorance of the attendant tax consequences is not a defense 292_f3d_800 d c cir affg tcmemo_2000_332 887_f2d_959 9th cir 57_tc_732 in the instant case the court finds that petitioner knew or had reason to know of the understatements of tax at the time the returns for and were filed the court is satisfied that petitioner was aware that mr garza received renewal income during the years at issue petitioner admitted in her testimony that she was aware that mr garza received renewal income in because she discussed with him the receipt of such income when she received in the mail a form 1099-misc miscellaneous income from ailic for that year additionally mr garza’s receipt of renewal income as well as the tax consequences arising therefrom were the subject of an audit examination conducted by agents of respondent sometime in for taxable years at trial when asked whether she participated in the audit examination petitioner testified yes that’s when i got my education on what was going on moreover petitioner admitted on her form questionnaire for requesting spouse that she questioned mr garza about the renewal income he received during the years at issue and was told not to worry about it petitioner’s basis for requesting relief is that since she was told not to worry about the income reported on the forms misc for and ie the insurance renewal income she was not aware and had no reason to know of the understatements of tax for the years at issue even if a spouse requesting relief under sec_6015 does not have actual knowledge of the item giving rise to an understatement that spouse may nonetheless have reason to know of the understatement a requesting spouse has reason to know of an understatement if a reasonably prudent person with knowledge of the facts possessed by the person claiming relief should have been alerted to the possibility of a substantial_understatement 93_tc_355 a spouse requesting relief under sec_6015 has a duty_of inquiry 114_tc_276 respondent argues that petitioner had reason to know that mr garza received renewal income in and notwithstanding her lack of a business background the court is not convinced that petitioner’s failure to inquire was reasonable mr garza’s unreported renewal income was the only matter discussed during the audit examination of taxable years a reasonably prudent taxpayer should have been alerted to the possibility that despite retiring from ailic in mr garza continued to annually receive renewal income when customers renewed life_insurance policies he had sold them for these reasons petitioner is not entitled to relief under sec_6015 sec_6015 affords proportionate relief to the requesting spouse through allocation of the tax items to the responsible_party generally this avenue of relief allows a spouse to elect to be treated as if a separate_return had been filed rowe v commissioner tcmemo_2001_325 to be eligible for relief under sec_6015 the requesting spouse must no longer be married to be legally_separated from or have lived at least months apart from the individual with whom the tax_return was filed sec_6015 relief under sec_6015 is not available however to a taxpayer if it is shown that the taxpayer had actual knowledge when signing the return of any item giving rise to the deficiency sec_6015 as previously discussed petitioner was in divorce proceedings and was legally_separated from mr garza in date however as noted above petitioner not only had reason to know of the understatements at the time the returns were signed but she also had actual knowledge of the items giving rise to the deficiencies because petitioner had actual knowledge of the renewal income she is precluded from claiming relief under sec_6015 petitioner may be considered for relief under sec_6015 where there is an unpaid tax or deficiency for which she is not eligible for relief under sec_6015 or c sec_6015 sec_6015 provides that a taxpayer may be relieved from joint_and_several_liability if it is determined after considering all the facts and circumstances that it is inequitable to hold the taxpayer liable for the unpaid tax or deficiency the commissioner has prescribed guidelines that are considered in determining whether it is inequitable to hold a requesting spouse liable for all or part of the liability for any unpaid tax or deficiency revproc_2003_61 sec_4 2003_2_cb_297 sets forth seven threshold conditions that the requesting spouse must satisfy before the commissioner will consider a request for relief under sec_6015 respondent agrees that petitioner has satisfied the threshold conditions where as here the requesting spouse satisfies the threshold conditions revproc_2003_61 sec_4 c b 6rev proc 2000_1_cb_447 was superseded by revproc_2003_61 2003_2_cb_296 and is effective as to requests for relief filed on or after date and also is effective for requests for relief pending on date as to which no preliminary determination_letter had been issued as of that date petitioner’s application_for relief was submitted after date on date accordingly the guidelines found in revproc_2003_61 supra are applicable in this case pincite lists factors to be evaluated for requests for relief under sec_6015 for spouses who filed a joint_return and do not qualify for relief under revproc_2003_61 sec_4 c b pincite revproc_2003_61 sec_4 a offers a nonexclusive list of factors to be considered including marital status economic hardship no knowledge or reason to know of the item giving rise to the deficiency whether the nonrequesting spouse had a legal_obligation to pay the liability whether the requesting spouse benefited significantly from the item giving rise to the deficiency and whether the requesting spouse has made a good_faith attempt to comply with the tax laws in subsequent years the court considers these factors in determining whether equitable relief under sec_6015 should be provided to petitioner the court reviews the commissioner’s denial of sec_6015 relief under an abuse_of_discretion standard butler v commissioner supra pincite the court defers to the commissioner’s determination unless it is arbitrary capricious or without sound basis in fact 118_tc_106 affd 353_f3d_1181 10th cir 7petitioner seeks relief from the understatements of tax attributable to omitted renewal income from and because revproc_2003_61 sec_4 considers circumstances where equitable relief may be granted for underpayments of tax petitioner does not qualify for relief under sec_4 petitioner bears the burden of proving that there was an abuse_of_discretion abelein v commissioner tcmemo_2004_274 in the case of an income_tax_liability that arises from a deficiency as exists in this case a finding that the requesting spouse had actual knowledge of the item giving rise to the deficiency is an extremely strong factor weighing against relief revproc_2003_61 sec_4 a iii b thus petitioner must establish that she did not know about mr garza’s renewal income during and as discussed earlier petitioner had actual knowledge of mr garza’s renewal income in the audit examination the sole issue was mr garza’s receipt of renewal income in taxable years petitioner was present during the audit examination and testified that the audit examiner made her aware that mr garza even though retired continued to receive renewal income from ailic further petitioner does not dispute that the forms 1099-misc for mr garza’s renewal income for the years at issue were sent directly to her at her mother’s address petitioner testified that mr garza checked the mail at her mother’s address while petitioner was working and took the forms 1099-misc without her knowledge on her form however petitioner stated that she inquired many times about the omitted renewal income and was told not to worry about it the court finds that petitioner had actual knowledge of the items giving rise to the deficiencies petitioner’s actual knowledge is a strong factor weighing against relief which can be overcome only if the factors in favor of equitable relief are particularly compelling petitioner contended at trial that she would experience economic hardship if she were forced to pay the tax_liabilities for the years at issue a taxpayer might experience economic hardship if he or she is unable to pay basic reasonable living_expenses sec_301_6343-1 proced admin regs it is the taxpayer’s burden to show both that the expenses qualify and that they are reasonable monsour v commissioner tcmemo_2004_190 despite her assertion that paying the tax_liabilities would cause her to experience economic hardship petitioner provided no evidence at trial that she would be unable to pay basic living_expenses if she were held liable for the deficiencies as noted earlier petitioner was and remains gainfully_employed the court fails to see and petitioner has not established that she would suffer economic hardship if her request for relief were denied this factor weighs against granting relief to petitioner on the basis of the facts and circumstances in this case including the factors set forth in revproc_2003_61 supra the 8rev proc sec_4 a iii c provides factors to consider in determining whether the requesting spouse had reason to know of the item giving rise to the deficiency because the court is convinced that petitioner had actual knowledge of the omitted items of income consideration of these factors is superfluous court concludes that there was no abuse_of_discretion in denying petitioner’s request for relief under sec_6015 c or f for taxable_year sec_2002 and to the extent not addressed herein other considerations are without merit or unnecessary to address the court therefore sustains respondent’s determination that petitioner is not entitled to relief from joint liability pursuant to sec_6015 c or f for taxable_year sec_2002 or reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
